972 F.2d 353
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Willie ANDERSON, Appellant,v.Pedro CAYABYAB, Cathy Stewert, Wanda Davis, Teresa Moore,and Joyce Short.  Appellees.
No. 92-2326.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 5, 1992.Filed:  August 11, 1992.

Before BOWMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Willie Anderson appeals in forma pauperis from the district court's grant of summary judgment in favor of the defendants in his 42 U.S.C. § 1983 action and moves for appointment of counsel.  We affirm the district court pursuant to Eighth Circuit Rule of Appellate Procedure 47A(a).  We deny the motion for appointment of counsel as moot.